Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered March 14, 1984, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There was no abuse of discretion in the court’s failure to grant the defendant’s request for an adjournment at the time of sentencing so that the defendant could obtain private counsel. There is no indication that the defendant wanted to withdraw his plea, nor is there any indication that his assigned counsel was incompetent or otherwise ineffective (see, *822People v Rodriguez, 126 AD2d 580, lv denied 69 NY2d 954). Furthermore, he had previously been granted adjournments in an unsuccessful effort to secure private counsel.
The record shows that the defendant knowingly and voluntarily entered his guilty plea and waived his rights (see, People v Harris, 61 NY2d 9). Further, he pleaded guilty with the full understanding that he would receive the sentence that was eventually imposed. Thus, it cannot now be said that the sentence was excessive (People v Kazepis, 101 AD2d 816). Mollen, P. J., Lawrence, Fiber, Sullivan and Balletta, JJ., concur.